Order, Supreme Court, New York County (Carmen B. Ciparick, J.), entered April 13, 1992, granting defendants’ motion to dismiss the complaint for failure to state a cause of action for defamation, unanimously affirmed, without costs.
The IAS Court properly concluded that the complained of statements were not actionable. In separating protected opinion from actionable fact, a court must look at " 'the content of the whole communication, its tone and apparent purpose’ ” (600 W. 115th St. Corp. v Von Gutfeld, 80 NY2d 130, 145, quoting Immuno AG. v Moor-Jankowski, 77 NY2d 235, 254). Plaintiff, a travel industry specialist, had published columns criticizing travel agents for unnecessarily steering their clients towards preferred suppliers and advising consumers to avoid agents who fail to pass on their share of inflated commissions. Defendants’ statements, in their entire context, published in its travel industry trade publication, could only be reasonably interpreted by subscribers as spirited advocacy for the role of travel agents. Concur—Carro, J. P., Milonas, Wallach, Kassal and Nardelli, JJ.